PER CURIAM.
This proceeding is a disciplinary action brought by The Florida Bar against attorney Manuel Lopez-Castro. The Bar’s complaint was filed pursuant to article XI of the former Integration Rule of The Florida Bar. We now have for consideration the report of the referee assigned to hear and consider the case. This Court must render an appropriate judgment. Rules Regulating The Florida Bar, Rule 3-7.6(c)(6).
The referee found that respondent had been convicted in United States District Court on eleven counts of violating the criminal laws of the United States, based on charges that he “had violated various sections of the United States Code by acting as the agent and attorney for other named defendants in that he knowingly invested the illicit profits of a marijuana smuggling syndicate and acquired and maintained assets through Panamanian corporations established for the sole purpose of concealing the identity of the other named defendants in the acquisition, maintenance and disposition of illicit assets.” * Based on charges set forth in a separate indictment, the referee found, respondent had also pled guilty to a charge of conspiracy to obstruct justice.
Based on the criminal convictions and the lack of any responsive showing by respondent, who did not appear at the hearing, the referee concluded that respondent had violated Florida Bar Integration Rule, article XI, Rule 11.02(3)(a) (commission of an act contrary to honesty, justice and good morals) and Rule 11.02(3)(b) (commission of a crime) and Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, deceit or misrepresentation), 1-102(A)(5) (conduct prejudicial to the administration of justice), and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law).
The referee indicated a belief that respondent’s conduct was a betrayal of the trust and confidence of the bar and the public and recommended that respondent be disbarred.
No petition for review has been filed by the respondent. We therefore approve the referee’s report and adopt the recommended disciplinary measure. Rules Regulating The Florida Bar, Rule 3-7.1(c)(6).
Accordingly, Manuel Lopez-Castro is hereby disbarred, effective immediately. The Florida Bar’s costs are assessed against the respondent. Judgment is entered in the amount of $246.95, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

The record indicates that respondent’s convictions were for conspiracy to engage in racketeering, in violation of 18, U.S.C., §§ 1962(d) and 1963(a)(i); conducting a racketeering enterprise in violation of 18 U.S.C., §§ 2 and 1962(c); and multiple counts of use of the facilities of interstate and foreign commerce with intent to distribute the proceeds of an unlawful activity and attempting to distribute such proceeds in violation of 18 U.S.C., §§ 2 and 1952(a)(1).